                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                July 08, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

TRICON PRECAST, LTD.,                           §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §           CIVIL ACTION NO. H-19-875
                                                §
EASI SET INDUSTRIES, INC.,                      §
                                                §
                      Defendant.                §

                              MEMORANDUM AND OPINION

       Tricon Precast, Ltd. has sued Easi-Set Industries, Inc., alleging that Easi-Set’s registered

trademark—a tapered top to concrete traffic barriers—is invalid, must be cancelled, and that

Tricon has not infringed it. Tricon asserts that Easi-Set has violated the Texas Antitrust Act and

the Sherman Act by “inducing and encouraging” the Texas Department of Transportation to

require the taper in design specifications for concrete traffic barriers purchased by Texas

government entities. Easi-Set has moved to transfer to the Eastern District of Virginia under a

forum-selection clause and to dismiss the antitrust claims under the Noerr-Pennington doctrine.

Tricon responded, and Easi-Set replied. (Docket Entry Nos. 8, 11–13).

       After a careful review of the pleadings, motion, response, and reply, the properly

considered submissions, and the applicable law, the court denies the motion to transfer but grants

the motion to partially dismiss the amended complaint. The antitrust claims against Easi-Set are

dismissed, with prejudice and without leave to amend, because amendment would be futile. The

reasons are explained in detail below.
I.     Background

       Tricon is a Texas company based in Houston that manufactures and sells “precast concrete

and related products,” including traffic barriers, for the road-construction industry. (Docket Entry

No. 10 at 1, 3). Tricon sells traffic barriers “throughout the State of Texas for installation on

roadways to divide traffic lanes.” (Id. at 3). Easi-Set is a Virginia company headquartered in

Midland, Virginia; it licenses precast concrete products. (Id. at 1).

       In March 2011, Easi-Set obtained Trademark Registration No. 3,927,357 from the United

States Patent and Trademark Office for “Concrete Highway Crash Barriers and Concrete

Construction Work Zone Barriers.” (Docket Entry No. 10-1 at 2 (emphasis omitted)). The ‘357

Trademark covered:

       the design of two facing angular end tapers of interconnected concrete barriers,
       which are not part of the mark, such that when the two concrete barriers are
       connected, the angular end tapers comprising the mark form a “V” shape at the
       point of connection. The broken lines on the drawing show position of the mark
       on the goods.

(Id. (emphasis omitted)). The ‘357 Trademark included the following picture:




       The Texas Department of Transportation, or “TxDOT,” requires traffic barriers to meet

certain design specifications. (Id. at 3–4). A “significant percentage of TxDOT, county, and other

municipality barriers must include a ‘V-shape.’” (Id. at 4). Because of this, Tricon has put “‘V-

                                                     2
shape’ tapered ends” on traffic barriers manufactured for “TxDOT and other Texas county and

municipality projects,” leading Easi-Set to accuse Tricon of infringing the ‘357 Trademark. (Id.).

Tricon agrees that the “‘V-shape’ as described in the ‘357 [Trademark] . . . is the same design

element required in a significant percentage of TxDOT, county, and municipal-compliant precast

concrete barriers.” (Id. at 5).

        According to Tricon, Easi-Set has improperly influenced Texas officials to convince them

to adopt the V-shape design requirement. (Id.). Easi-Set employees allegedly provided Texas

officials with “design specifications,” without disclosing that Easi-Set had trademarked the V-

shape. (Id.). Tricon alleges that the V-shape has no legitimate purpose, but admits that the V-

shape requires “less concrete” and costs less to manufacture. (Id. at 5–7). Tricon alleges that:

        [i]f Easi-Set and/or its licensees are the exclusive suppliers of traffic barriers
        required by TxDOT, as well as other Texas counties and municipalities, that include
        Easi-Set’s purported “V-shape” trade dress, then such exclusivity would put Tricon
        and other competitors at a disadvantage, as they would be foreclosed from
        supplying such TxDOT, county, and municipal-mandated traffic barriers, thereby
        resulting in an unreasonable restraint of trade and unfair competition within the
        State of Texas.

(Id. at 6). Tricon alleges that “Easi-Set seeks to willfully maintain its monopoly position through

improper means rather than through a superior product, business acumen, or historical accident,”

requiring Tricon to “pay unreasonably high royalties” to use the ‘357 Trademark. (Id. at 7).

        Tricon sued Easi-Set in the Southern District of Texas, seeking a declaratory judgment that

the ‘357 Trademark is invalid and must be cancelled, and that Tricon has not infringed it. (Id. at

8–9). Tricon asserts that Easi-Set has violated the Texas Antitrust Act and the Sherman Act by

“induc[ing] and encourag[ing]” TxDOT “to require the ‘V-[s]hape’ embodied in the ‘357

[Trademark] in precast concrete barriers.” (Id. at 11). Tricon alleges that Easi-Set has succeeded




                                                    3
in these lobbying efforts, making “Easi-Set the sole supplier of precast concrete barrier[s],” and

having “a staunch effect on competition.” (Id. at 10).

       Easi-Set moved to transfer to the Eastern District of Virginia and to dismiss the antitrust

claims. (Docket Entry No. 8). Easi-Set argues that this case arises from a licensing agreement

between Easi-Set and Tricon with a valid and enforceable forum-selection clause; the parties have

related litigation pending in the Eastern District of Virginia; and the public and private factors

favor transfer. (Id. at 3–8). As to the antitrust claims, Easi-Set argued that the “so-called Noerr-

Pennington doctrine” bars Tricon’s claims as a matter of law. (Id. at 9–13).

       Tricon amended its complaint, making the pending motion to dismiss moot, and responded

to the motion to transfer. (Docket Entry Nos. 10–11). Tricon argues that this litigation has nothing

to do with the Licensing Agreement; the Virginia litigation concerns different patents and

trademarks; the witnesses and evidence are in Texas; and Texas has a strong interest in antitrust

claims that involve TxDOT and local governments. (Docket Entry No. 11 at 15–22). Easi-Set

replies that the “V-shape” mark is “an integral part of the product line specifically governed by the

Licensing Agreement” and that the forum-selection clause applies. (Docket Entry No. 12 at 2–4).

       Easi-Set has moved to dismiss the antitrust claims in the amended complaint. (Docket

Entry No. 13). Easi-Set “stridently denies that it has done anything improper,” but “recogniz[es]

that a Rule 12(b)(6) motion is not the appropriate occasion to attack the factual basis of a

complaint.” (Docket Entry No. 13-1 at 5). Easi-Set argues that “its alleged efforts to influence

the State of Texas . . . [are] protected from antitrust scrutiny under the Noerr-Pennington doctrine.”

(Id.). Tricon responds that the Easi-Set cannot be shielded “from antitrust liability by having a

regulatory body sign off on a requirement that results in anticompetitive activity,” and that the

sham exception to the Noerr-Pennington doctrine applies because Easi-Set’s employees did not



                                                      4
tell TxDOT officials that Easi-Set had trademarked the V-shape design. (Docket Entry No. 14 at

4–5). The parties’ arguments are considered below.

II.    The Legal Standards

       A.      Transfer

       The venue statute, 28 U.S.C. § 1391, allows plaintiffs, with some restrictions, to choose

where to file suit. See In re Volkswagen of Am., Inc., 545 F.3d 304, 312–13 (5th Cir. 2008) (en

banc). Tempering this forum-selection choice, the venue-transfer statute, 28 U.S.C. § 1404,

authorizes a district court to transfer a case when the chosen venue is “inconvenient.” Id. at 313.

Section 1404(a) states that, “[f]or the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division where it might

have been brought or to any district or division to which all parties have consented.” 28 U.S.C.

§ 1404(a). This provision equips courts with a tool to “prevent plaintiffs from abusing their

privilege under § 1391 by subjecting defendants to venues that are inconvenient.”                 In re

Volkswagen, 545 F.3d at 313.

       A party moving for transfer “must satisfy the statutory requirements” and clearly

demonstrate that a transfer is “for the convenience of the parties and witnesses, in the interest of

justice.” Id. at 315 (alteration omitted). “[W]hen the transferee venue is not clearly more

convenient than the venue chosen by the plaintiff, the plaintiff’s choice should be respected.” Id.

“When the movant demonstrates that the transferee venue is clearly more convenient, however, it

has shown good cause and the district court should therefore grant the transfer.” Id.

       To determine whether transfer is convenient, a court must examine private and public

factors. Id. The private factors are: “(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance



                                                       5
for willing witnesses; and (4) all other practical problems that make trial of a case easy,

expeditious[,] and inexpensive.”     Id. (quotation omitted).     The public factors are “(1) the

administrative difficulties flowing from court congestion; (2) the local interest in having localized

interests decided at home; (3) the familiarity of the forum with the law that will govern the case;

and (4) the avoidance of unnecessary problems of conflict of laws or in the application of foreign

law.” Id. (alteration and quotation omitted). “A plaintiff’s choice of forum is given some—

significant but non-determinative—weight.” Weber v. PACT XPP Techs., AG, 811 F.3d 758, 767

(5th Cir. 2016) (quotation omitted). These factors are neither “exhaustive” nor “exclusive,” and

“none can be said to be of dispositive weight.” Volkswagen, 545 F.3d at 313 (alteration and

quotation omitted). The court must “balance a number of case-specific factors” and conduct “an

‘individualized, case-by-case consideration of convenience and fairness.’” In re Rolls Royce

Corp., 775 F.3d 671, 678 (5th Cir. 2014) (quoting Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29

(1988)).

       “The existence of a mandatory, enforceable [forum-selection clause] dramatically alters

this analysis.” Weber, 811 F.3d at 767. The plaintiff’s forum choice “merits no weight; instead

he has the burden of establishing that” transfer is not proper. Id. (quotation omitted). And the

court “cannot independently weight the parties’ private interests, but must deem such interests to

weigh in favor of the preselected forum, the parties having struck that balance by their selection

contract.” In re Rolls Royce, 775 F.3d at 678. “[B]ecause [public] factors will rarely defeat a

transfer motion, the practical result is that the forum-selection clauses should control except in

unusual cases.” Id. (alteration omitted) (quoting Atl. Marine Constr. Co., Inc. v. U.S. Dist. Court

for W. Dist. of Tex., 571 U.S. 49, 64 (2013)).




                                                     6
       A district court’s venue-transfer decision is reviewed for “‘a clear abuse of discretion’

based on ‘extraordinary errors’ leading to ‘a patently erroneous result.’” In re Radmax, Ltd., 720

F.3d 285, 290 (5th Cir. 2013) (quoting Volkswagen, 545 F.3d at 309, 318).

       B.      Failure to State a Claim

       Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8(a),

which requires “a short and plain statement of the claim showing that the pleader is entitled to

relief.” FED. R. CIV. P. 8(a)(2). A complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8 “does

not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

       The court should generally give a plaintiff at least one chance to amend under Rule 15(a)

before dismissing the action with prejudice, unless it is clear that to do so would be futile. See

Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006) (“[Rule 15(a)] evinces a bias in

favor of granting leave to amend.” (quotation omitted)); Great Plains Tr. Co. v. Morgan Stanley

Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002) (“[D]istrict courts often afford plaintiffs at

least one opportunity to cure pleading deficiencies before dismissing a case, unless it is clear that

the defects are incurable or the plaintiffs advise the court that they are unwilling or unable to amend



                                                      7
in a manner that will avoid dismissal.”). A court may deny a motion to amend for futility if an

amended complaint would fail to state a claim on which relief could be granted, using the Rule

12(b)(6) standard. Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688 F.3d 214, 232 (5th

Cir. 2012). The district court has discretion to grant or deny leave to amend. Id.

III.   Analysis

       The amended complaint made the motion to dismiss the original complaint moot, as Tricon

admits, and that motion is denied. (Docket Entry No. 8). The court looks first at whether the

forum-selection clause in the Licensing Agreement requires transfer to the Eastern District of

Virginia, weighing the applicable public and private factors. The court then considers Easi-Set’s

argument that the Noerr-Pennington doctrine bars Tricon’s antitrust claims.

       A.      Venue Transfer

       Venue is permissible in the Eastern District of Virginia because Easi-Set, the only

defendant, is a Virginia resident. See In re Volkswagen, 545 F.3d at 312–13 (“[A] diversity action

may be brought in ‘a judicial district where any defendant resides, if all defendants reside in the

same State.’” (quoting 28 U.S.C. § 1391(a)(1))).

       Easi-Set contends that the Licensing Agreement forum-selection clause requires litigating

in the Eastern District of Virginia. In 2004, Easi-Set and Tricon entered into the Licensing

Agreement to permit Tricon to manufacture, distribute, and sell the “‘J-J Hooks’ Interlocking

Highway Structure”—Patent No. 5,159,224—and to use Easi-Set’s “Words and Logo” and the

“‘J-J Hooks’ Name.” (Docket Entry No. 8-5 at 1–2, 18–20). The J-J Hooks Patent, issued in

September 1992, was for “a highway barrier system” that “comprises a plurality of rigid upright

sections disposed end to end in interlocking relationship[s] such that the end of each of the

interlocking sections engages and interlocks with the end of the adjacent upright section.” (Docket



                                                    8
Entry No. 8-3 at 34). The Licensing Agreement stated that “[a]ny legal or equitable actions or

proceedings relating to this Agreement shall be brought only in federal or state courts with

appropriate jurisdiction in the Commonwealth of Virginia.” (Docket Entry No. 8-5 at 14).

       Tricon argues that the Licensing Agreement does not relate to the ‘357 Trademark’s

validity or infringement or to the antitrust claims. A forum-selection clause “is not limited solely

to claims for breach of the contract that contains it.” JetPay Merch. Servs., LLC v. Merrick Bank

Corp., No. 13-CV-3101, 2014 WL 798373, at *2 (N.D. Tex. Feb. 28, 2014). “In determining the

scope of the forum selection clause, the [c]ourt must look to the operative facts underlying the

alleged causes of action.” Jred Ranch, Ltd. v. EL Toro Res. LLC, No. 18-CA-982, 2018 WL

7198154, at *1 (W.D. Tex. Oct. 4, 2018) (quoting Demond v. Infiniti HR, LLC, Civ. A. No. 17-

CV-1322, 2018 WL 4145053, at *4 (N.D. Tex. Aug. 30, 2018)).

       Because the forum-selection clause covers claims “relating to” the Licensing Agreement,

it is construed broadly to encompass “all claims that have some possible relationship with the

contract, including claims that may only relate to the contract.”         MaxEn Capital, LLC v.

Sutherland, No. H-08-3590, 2009 WL 936895, at *6 (S.D. Tex. Apr. 3, 2009) (alteration omitted)

(quoting Phillips v. Audio Active Ltd., 494 F.3d 378, 389 (2d Cir. 2007)); see Pinnacle Interior

Elements, Ltd. v. Panalpina, Inc., No. 09-CV-430, 2010 WL 445927, at *5 (N.D. Tex. Feb. 9,

2010) (“Clauses that extend to all disputes that ‘relate to’ or ‘are connected with’ the contract are

construed broadly, while clauses that cover disputes ‘arising out of’ or over ‘the implementation

and interpretation of’ the contract are construed narrowly.” (quoting Pennzoil Expl. & Prod. Co.

v. Ramco Energy Ltd., 139 F.3d 1061, 1067 (5th Cir. 1998))). The forum-selection clause extends

to “any dispute that ‘has some logical or causal connection’ to the agreement.” WorldVentures

Holdings, LLC v. Mavie, No. 18-CV-393, 2018 WL 6523306, at *7 (E.D. Tex. Dec. 12, 2018)



                                                     9
(quoting John Wyeth & Bro. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1074 (3d Cir. 1997) (Alito,

J.)). But “[i]f the substance of the plaintiff’s claims, stripped of their labels, does not fall within

the scope of the forum selection clause, the clause cannot apply.” JetPay, 2014 WL 798373, at *3

(quoting Aerus LLC v. Pro Team, Inc., No. 304-CV-1985, 2005 WL 1131093, at *7 (N.D. Tex.

May 9, 2005)).

        While neither the Licensing Agreement nor the J-J Hooks Patent mentions the ‘357

Trademark or the V-shape design, Easi-Set argues that “[t]he 357 Trademark and the ‘V-[s]hape’

taper design . . . [are] an integral part of the product line specifically governed by the Licensing

Agreement.” (Docket Entry No. 12 at 2). “Although the ‘V-[s]hape taper design was not a

registered trademark until 2011,” Easi-Set contends, “it was a part of the J J Hooks® barrier

product line when the Licensing Agreement was executed in 2004.” (Id. at 3). Easi-Set submitted

an affidavit from its president, stating that:

        [t]he “V-Shape” design feature is shown on the required documentation package
        for use with the J J Hooks® barrier and was a design feature when the J J Hooks®
        barrier received its successful [National Cooperative Highway Research Program]
        Report 350 crash test report in March 1999. . . .

        The “V-Shape” taper design feature is an integral part of the J J Hooks®
        Interlocking Highway Structure product line, which is the subject of the License
        Agreement entered into by Easi-Set and Tricon in 2004 and has continued to be a
        part of that product line during every renewal term of the agreement.

(Docket Entry No. 12-1 at 3).

        Even accepting that the V-shape mark is used on the J-J Hooks “product line,” and has

been for some time, this fact alone does not create a logical or causal connection between Tricon’s

claims and the Licensing Agreement. The Licensing Agreement allowed Tricon to use the J-J

Hooks Patent, which does not mention the V-shape mark, and some Easi-Set trademarks, but not

the ‘357 Trademark. (Docket Entry No. 10-1 at 2; Docket Entry No. 8-5 at 2–3, 20).



                                                      10
       Tricon’s allegations are about the validity and infringement of the ‘357 Trademark, and

Easi-Set’s successful efforts to convince TxDOT to require “a significant percentage” of concrete

traffic barriers to have the V-shape mark. (Docket Entry No. 10 at 4). The amended complaint

alleges that Easi-Set has accused Tricon of infringing the ‘357 Trademark; forced Tricon “to pay

unreasonably high royalties” to use it; and required Tricon to do business on Easi-Set’s terms. (Id.

at 3, 10–11). The Licensing Agreement did not give Tricon a right to use the ‘357 Trademark, and

it is unclear under what arrangement Tricon paid royalties to Easi-Set. The ‘357 Trademark was

not discussed in the Licensing Agreement or the J-J Hooks Patent. Tricon’s allegations involve

the sale of any type of concrete traffic barriers to Texas government entities, not just the J-J Hooks

product line, and the claims could have arisen even if Tricon and Easi-Set had no “business

dealings.” Jred, 2018 WL 7198154, at *1 (quotation omitted). Based on the current record, the

court finds that Tricon’s claims do not have a sufficient logical or causal connection to the

Licensing Agreement for its forum-selection clause to govern this litigation. See, e.g., Rovi

Guides, Inc. v. Comcast Corp., No. 16-CV-322, 2016 WL 6217201, at *4 (E.D. Tex. Oct. 25,

2016) (“ARRIS does not contend that the ARRIS Agreement itself provides a license for or

otherwise covers the products and conduct accused by Rovi.”).

       This conclusion is reinforced by Texas’s special interest in this litigation. The amended

complaint alleges that Easi-Set has improperly convinced TxDOT officials to require a

trademarked design on many of the concrete traffic barriers purchased by Texas government

entities, which has created a monopoly, reduced competition, and increased prices in Texas.

(Docket Entry No. 10 at 4). Given these allegations, the Texas interest in having this lawsuit

decided in a Texas court is very strong. The other public factors are neutral: the court finds no

administrative difficulties relating to court congestion; federal and Texas law applies to Easi-Set’s



                                                     11
claims; and the court foresees no choice-of-law or foreign-law questions on the horizon. That the

Eastern District of Virginia has pending litigation between Tricon and Easi-Set relating to the J-J

Hooks Patent does not favor transfer, because that patent has little to do with the alleged ‘357

Trademark or antitrust violations in Texas.

       The private factors also weigh in favor of Texas. Because the allegations are about

improper attempts to influence TxDOT officials, most of the evidence and witnesses are likely in

Texas. (See, e.g., Docket Entry No. 10 at 5 (“Easi-Set employees frequently met with TxDOT,

county, and municipalities within the State of Texas.”)). This Texas court may compel nonparty

Texas witnesses to testify, and the cost to them to appear in a Texas court will be lower than a

Virginia court. See FED. R. CIV. P. 45(c)(1)(B) (“A subpoena may command a person to attend a

trial, hearing, or deposition . . . within the state where the person resides, is employed, or regularly

transacts business in person, if the person . . . would not incur substantial expense.”). The only

Virginia witnesses are likely to be Easi-Set employees, who Easi-Set may require to attend

depositions or trial. See Piernik v. Collection Mgmt. Co., No. 17-CV-320, 2018 WL 1202972, at

*4 (W.D. Tex. Jan. 25, 2018) (“Employees of a party are considered party witnesses, as opposed

to non-party witnesses . . . . because the employees can be presumed to appear willingly on behalf

of their party employer.” (quotation omitted)). Because the allegations are of misconduct in Texas,

the court finds that trying this case in a Texas court would be faster and less expensive.

       Because the public and private factors weigh in favor of trying this case in Texas, and

because the forum-selection clause does not apply to Tricon’s claims, the motion to transfer to the

Eastern District of Virginia is denied. (Docket Entry No. 8).




                                                      12
       B.      The Noerr-Pennington Doctrine

       Tricon has asserted claims against Easi-Set under the Texas Antitrust Act and the Sherman

Act. (Docket Entry No. 10 at 9–12). In applying the Texas Antitrust Act, “the Texas Supreme

Court has instructed lower courts to adhere to ‘federal judicial interpretations’ of the analogous

federal statute,” the Sherman Act. McPeters v. LexisNexis, 11 F. Supp. 3d 789, 796 (S.D. Tex.

2014) (quoting DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 687 (Tex. 1990)); see Am. Airlines,

Inc. v. Sabre, Inc., 694 F.3d 539, 543–44 (5th Cir. 2012) (“[S]tate courts look to federal law

interpreting the Sherman Act for guidance in interpreting the Texas Antitrust Act.” (quotation and

alteration omitted)). “The analysis of claims under the Texas Antitrust Act and the Sherman Act

are substantially identical.” Oncology Tech., LLC v. Elekta, Inc., No. 12-CA-314, 2013 WL

12171788, at *1 (W.D. Tex. Apr. 25, 2013) (citing Apani Sw., Inc. v. Coca–Cola Enter., 300 F.3d

620, 628 (5th Cir. 2002)).

       Easi-Set argues that the Noerr-Pennington doctrine bars the antitrust claims as a matter of

law, noting that “a Rule 12(b)(6) motion is not the appropriate occasion to attack the factual basis

of a complaint.” (Docket Entry No. 13-1 at 5). The Noerr-Pennington doctrine must be asserted

as an affirmative defense. Bayou Fleet, Inc. v. Alexander, 234 F.3d 852, 860 (5th Cir. 2000);

Acoustic Sys., Inc. v. Wenger Corp., 207 F.3d 287, 295 (5th Cir. 2000). “As with other affirmative

defenses, if the applicability of the Noerr-Pennington doctrine ‘appears on the face of the

pleadings, dismissal under Rule 12(b)(6) may be appropriate.’” Wolf v. Cowgirl Tuff Co., No. 15-

CV-1195, 2016 WL 4597638, at *8 (W.D. Tex. Sept. 2, 2016) (quoting Miller v. BAC Home Loans

Serv., L.P., 726 F.3d 717, 726 (5th Cir. 2013)). But plaintiffs are “not required to plead, in the

complaint, facts that negate an affirmative defense.” Jaso v. The Coca Cola Co., 435 F. App’x

346, 351 (5th Cir. 2011); see Flying Food Grp., Inc. v. N.L.R.B., 471 F.3d 178, 183 (D.C. Cir.



                                                    13
2006) (“[A] ‘plaintiff is not required to negate an affirmative defense in his complaint.’” (quoting

Tregenza v. Great Am. Comm’cns Co., 12 F.3d 717, 718 (7th Cir. 1993))).

       The Noerr-Pennington doctrine comes from two Supreme Court cases: Eastern Railroad

Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961), and United Mine

Workers of America v. Pennington, 381 U.S. 657 (1965). “The essence of the doctrine is that the

parties who petition the government for governmental action favorable to them cannot be

prosecuted under the antitrust laws even though their petitions are motivated by anticompetitive

intent.” Video Int’l Prod., Inc. v. Warner-Amex Cable Comm’cns, Inc., 858 F.2d 1075, 1082 (5th

Cir. 1988). “The Noerr-Pennington doctrine confers immunity to private individuals seeking

anticompetitive action from the government.” Bayou Fleet, 234 F.3d at 859. It applies “to any

concerted effort to sway public officials regardless of the private citizen’s intent.” Id. “[E]fforts

to influence public officials will not subject individuals to [antitrust] liability, even when the sole

purpose of the activity is to drive competitors out of business.” Id. at 861.

       The Noerr-Pennington doctrine has a “sham” exception. See id.; Bryant v. Military Dep’t

of Miss., 597 F.3d 678, 690 (5th Cir. 2010). Enforcing antitrust laws is “justified when petitioning

activity, ostensibly directed toward influencing governmental action, is a mere sham to cover an

attempt to interfere directly with the business relationships of a competitor.” Prof’l Real Estate

Invs., Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 56 (1993) (alteration and quotation

omitted). “The ‘sham’ exception involves attempts to influence public officials for the sole

purpose of expense or delay.” Bayou Fleet, 234 F.3d at 861. It “applies to defendants who use

the process as an anticompetitive weapon, rather than those who genuinely seek to achieve an

intended result.” Id. at 861–62; see Brown & Root, Inc. v. La. State AFL-CIO, 10 F.3d 316, 325

(5th Cir. 1994) (“[T]he sham exception requires distinguishing between seeking to influence public



                                                      14
officials, which is permitted by Noerr-Pennington, and seeking to bar their competitors from

meaningful access to adjudicatory tribunals and the decision-making process.”). “The evidence

must show that a defendant’s lobbying activities were ‘objectively baseless’ for the ‘sham’

exception to apply.” Bayou Fleet, 234 F.3d at 862 (quoting Columbia Pictures, 508 U.S. at 60).

“Lobbying activity is objectively baseless if a reasonable private citizen could not expect to secure

favorable government action.” Id. The Supreme Court has stated that “a successful ‘effort to

influence governmental action certainly cannot be characterized as a sham.’” Columbia Pictures,

508 U.S. at 58–59 (alteration omitted) (quoting Allied Tube & Conduit Corp. v. Indian Head, Inc.,

486 U.S. 492, 502 (1988)).

        Courts have often declined to rule on the Noerr-Pennington doctrine on a motion to

dismiss, reasoning that it is an affirmative defense that typically requires “consideration of

evidence outside of the pleadings.”1 Cowgirl Tuff, 2016 WL 4597638, at *9 n.7 (quoting Morrone

Co. v. Barbour, 241 F. Supp. 2d 683, 690 (S.D. Miss. 2002)). But courts have dismissed antitrust

claims under the Noerr-Pennington doctrine where the complaint alleges that the defendant

accomplished the “alleged goal” through lobbying or litigation, meaning that the sham doctrine


        1
           See, e.g., Honeywell Int’l Inc. v. MEK Chem. Corp., No. 17-CV-1390, 2018 WL 6737514, at *5
(N.D. Tex. July 5, 2018) (“At this stage in the proceedings, the Court declines to decide the applicability of
the Noerr-Pennington doctrine. The Court does not have enough factual information nor an appropriate
procedural vehicle to make an ultimate decision, but Defendants have done enough to at least plausibly
allege the sham exception.”); Motwani v. Wet Willies Mgmt. Corp., Civ. A. No. 17-2060, 2017 WL
3311246, at *5–*6 (E.D. La. Aug. 3, 2017); Constr. Cost Data, LLC v. Gordian Grp., Inc., No. H-16-114,
2017 WL 2266993, at *5–*7 (S.D. Tex. Apr. 24, 2017); Engineered Arresting Sys. Corp. v. Runway Safe
LLC, No. 15-CV-546, 2016 WL 6087906, at *4 (W.D. Tex. Sept. 19, 2016); Cowgirl Tuff, 2016 WL
4597638, at *9 (“[T]he Court is not convinced that Noerr-Pennington immunity is apparent from the face
of the pleadings. Nothing on the face of the complaint forecloses the possibility that Plaintiffs will be able
to show that Defendant’s activities fall under the sham exception.”); Source Network Sales & Mktg., LLC
v. Ningbo Desa Elec. Mfg. Co., Ltd., No. 14-CV-1108, 2015 WL 2341063, at *11 (N.D. Tex. May 15,
2015); Eon Corp. IP Holdings, LLC v. Landis+Gyr Inc., No. 11-CV-317, 2013 WL 12040726, at *5 (E.D.
Tex. May 17, 2013); Weiland Sliding Doors & Windows, Inc. v. Panda Windows & Doors, LLC, No. 10-
CV-677, 2010 WL 4392547, at *6 (S.D. Cal. Oct. 28, 2010) (“Given the intense factual findings required
to assess the Noerr-Pennington doctrine and its exceptions, the Court does not find it appropriate to resolve
the privilege at this stage.”).

                                                         15
could not apply. See Waste Mgmt. of La., LLC v. River Birch, Inc., Civ. A. No. 11-2405, 2014

WL 1329780, at *3 (E.D. La. Mar. 31, 2014).2 This case falls into the latter camp.

        Tricon alleges that Easi-Set, “through improper solicitation and contact with TxDOT,

counties, and municipalities within the State of Texas,” excluded competition by getting those

entities to incorporate the V-shape in the design specifications for concrete traffic barriers.

(Docket Entry No. 10 at 2–3). Easi-Set employees, by meeting with Texas officials, allegedly

persuaded TxDOT, municipalities, and counties “to implement the ‘V-[s]hape’ design

requirement” for concrete traffic barriers. (Id. at 5). “[B]y ensuring that a significant percentage

of TxDOT, county, and municipal-compliant precast concrete barriers include the ‘V-[s]hape’

tapered ends,” Tricon alleges, “Easi-Set has created an improper monopoly and improperly

excluded competition, thus also raising the cost for these precast concrete barriers.” (Id. at 7).

Tricon alleges that Easi-Set successfully lobbied TxDOT, as well as Texas municipalities and

counties, to include the trademarked V-shape design in the specifications for the concrete traffic

barriers those entities used.

        Tricon argues that Easi-Set is not entitled to antitrust immunity based on the state-action

doctrine, discussed by the Supreme Court in Cantor v. Detroit Edison Co., 428 U.S. 579 (1976),




        2
          See, e.g., Indus. Models, Inc. v. SNF, Inc., No. 15-CV-689, 2015 WL 5606384, at *2–*3 (N.D.
Tex. Sept. 23, 2015); Fuller v. Eagle Constr. & Env’t Servs., L.P., No. 08-CV-326, 2009 WL 10677839, at
*2–*3 (E.D. Tex. Feb. 9, 2009); Jebaco, Inc. v. Harrah’s Operating Co., Inc., Civ. A. No. 06-4175, 2008
WL 638618, at *9 (E.D. La. Mar. 5, 2008); Love Terminal Partners, L.P. v. City of Dall., 527 F. Supp. 2d
538, 552 (N.D. Tex. 2007) (“Plaintiffs do not allege facts that state a plausible claim that either agreement
was negotiated or adopted for any purpose other than to effect the amendment and eventual repeal of the
Wright Amendment.”); Bartholomew v. Bail Bonds Unlimited, Inc., Civ. A. No. 05-4165, 2007 WL
1063338, at *4 (E.D. La. Apr. 5, 2007) (“[T]he Marcotte Defendants clearly sought to use the outcome of
maximizing their profits and hindering competition, as an anticompetitive weapon. They were not merely
using the governmental process as a method which, in itself, would injure the plaintiff.”); Utility Choice,
L.P. v. TXU Corp., No. H-05-573, 2005 WL 3307524, at *4 (S.D. Tex. Dec. 6, 2005) (“[B]ecause
Defendants actually obtained the GLO contracts, Reliant’s activities do not fit within the sham exception
of the Noerr-Pennington doctrine, and, accordingly, the doctrine bars Plaintiffs’ federal antitrust claims.”).

                                                         16
and California Retail Liquor Dealers Association v. Midcal Aluminum, Inc., 445 U.S. 97 (1980).

The state-action doctrine extends antitrust immunity to anticompetitive conduct under “state

regulatory programs” that the state has “clearly articulated and affirmatively expressed as state

policy” and “actively supervise[s].” Destec Energy, Inc. v. S. Calif. Gas. Co., 5 F. Supp. 2d 433,

444 (S.D. Tex. 1997) (quoting DFW Metro Line v. Sw. Bell, 988 F.2d 601, 604 (5th Cir. 1993)).

The state-action doctrine and Noerr-Pennington doctrine are separate bases for antitrust immunity.

While the state-action doctrine provides antitrust immunity for activity under state regulatory

programs, the Noerr-Pennington doctrine extends antitrust immunity to individuals seeking

anticompetitive action from the government through litigation or lobbying. See Bayou Fleet, 234

F.3d at 859; Destec Energy, 5. F. Supp. 2d at 445–64. Because Easi-Set does not assert the state-

action doctrine as an affirmative defense, it does not apply. See Destec Energy, 5 F. Supp. 2d at

445 n.8 (“The Supreme Court and appellate court cases cited have clarified that state action

immunity is an affirmative defense.” (collecting cases)).

       Easi-Set’s alleged lobbying does not violate the antitrust laws even if it was intended to,

and did, eliminate or reduce competition. See Acoustic Sys., 207 F.3d at 294 (“[A]s a general rule,

lobbying and other efforts to obtain legislative or executive action do not violate the antitrust laws,

even when those efforts are intended to eliminate competition or otherwise restrain trade.”). Tricon

argues that the complaint plausibly alleges a sham, and that more discovery is required, because

Easi-Set employees met with TxDOT officials about specifications for concrete traffic barriers and

“willfully failed to disclose the important fact that the ‘V-[s]hape’ tapered ends were a registered

trademark.” (Docket Entry No. 14 at 10–11). This allegation fails to support an inference that a

“reasonable private citizen,” standing in Easi-Set’s shoes, could not have “expect[ed] to secure

favorable government action.” Bayou Fleet, 234 F.3d at 862. Easi-Set employees “frequently met



                                                      17
with TxDOT, count[ies], and municipalities within the State of Texas and provided these

government entities with . . . design specifications.” (Docket Entry No. 10 at 5). The fact that

Easi-Set successfully convinced entities to adopt the V-shape design, which Tricon admits uses

less concrete and is less expensive, is insufficient. (Id. at 7). Because Easi-Set’s actions were “a

successful effort to influence governmental action,” they “cannot be characterized as a sham.”

Columbia Pictures, 508 U.S. at 58–59 (quotation omitted); see e.g., Bayou Fleet, 234 F.3d at 862

(“Because the Clulees achieved favorable results, their endeavors were, by definition,

reasonable.”); Lamar Cty. Elec. Co-op. Ass’n v. Rayburn Cty. Elec. Co-op., Inc., 330 F. Supp. 2d

763, 766 (E.D. La. 2002) (“Rayburn’s lawsuit was successful, and therefore it cannot be

characterized as sham.”).

       The court finds that, based on the face of the second amended complaint, the Noerr-

Pennington doctrine bars Tricon’s antitrust claims as a matter of law. Because Easi-Set allegedly

succeeded in lobbying TxDOT to include the V-shape design in concrete-traffic-barrier

specifications, the sham doctrine does not apply, and the Noerr-Pennington doctrine bars the

antitrust claims against Easi-Set.

IV.    Conclusion

       Easi-Set’s motion to dismiss the original complaint is denied as moot. (Docket Entry No.

8). The motion to transfer venue is denied. (Id.). Easi-Set’s motion to dismiss the amended

complaint is granted. (Docket Entry No. 13). The antitrust claims are dismissed, with prejudice

and without leave to amend, because amendment would be futile. (Docket Entry No. 13).

               SIGNED on July 8, 2019, at Houston, Texas.


                                              _______________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge

                                                    18
19
